Citation Nr: 0638298	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  01-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sleep apnea, evaluated 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
September 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied a rating higher than 50 percent 
for the veteran's sleep apnea.  

A hearing was held at the RO in June 2002 before a Veterans 
Law Judge (VLJ).  A transcript of the hearing is of record.  
The veteran and his representative made statements at 
personal hearing indicating that the veteran seeks service 
connection for hypertension and a nervous condition, as 
secondary to service-connected sleep apnea.  The issues of 
secondary service connection for hypertension and secondary 
service connection for a nervous condition have not been 
developed for appellate review.  Accordingly, they are 
referred to the RO for expeditious adjudication.   

The Board remanded the case for further development in 
September 2003 and in November 2005.  The case has been 
returned to the Board for continuation of appellate review.  

In a letter dated August 17, 2006. the Board advised the 
veteran that the VLJ, who chaired the June 2002 hearing, was 
no longer employed at the Board.  The law requires that the 
VLJ who conducts a hearing on appeal must participate in any 
decision made on that appeal.  The letter advised the veteran 
of hearing options he might select.  He was also told that 
the Board would assume he did not want an additional hearing, 
if no response were received within 30 days of the letter.  A 
response was not forthcoming.  

FINDING OF FACT

Sleep apnea is not productive of chronic respiratory failure 
with carbon dioxide retention or cor pulmonale nor does the 
disability require a tracheostomy.

CONCLUSION OF LAW

A rating higher than 50 percent for sleep apnea is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in October 2001, January 2004 and November 
2005, satisfied the duty to notify provisions.  The claimant 
has been accorded examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

While the initial denial of this claim was in September 1998, 
the claimant was thereafter provided examinations and the 
claim was readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2; see, too, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 6847 is used to evaluate sleep apnea 
syndromes, whether obstructive, central or mixed.  See 38 
C.F.R. § 4.97 (Schedule of ratings -- respiratory system).  A 
50 percent rating is assigned when the veteran's condition 
requires the use of a breathing assistance device such as a 
continuous positive airway pressure (CPAP) machine.  A 100 
percent rating is assigned when the veteran:  (a) experiences 
chronic respiratory failure with carbon dioxide retention; or 
(b) experiences chronic respiratory failure with cor 
pulmonale; or (c) requires a tracheostomy.  38 C.F.R. § 4.97, 
Diagnostic Code 6847.

Analysis

A service department medical board was convened in April 
1995.  It was reported the veteran had excessive snoring that 
had become a social problem.  He underwent a 
uvulopalatopharyngoplasty in October 1994.  Postoperatively, 
he complained of new symptoms consisting of an obstructive 
phenomenon and difficulty sleeping, with possible apnea and 
daytime somnolence.  A sleep study was performed. The 
diagnosis was obstructive sleep apnea.  

A VA examination was performed in March 1997.  The diagnosis 
was severe obstructive sleep apnea, responsive to CPAP, 
nighttime and daytime hours.  

A VA examination was performed in June 1998.  The diagnosis 
was severe obstructive sleep apnea, which appeared to be 
progressing and now required the use of the CPAP machine a 
total of about 10 hours per day, nighttime and daytime, and 
also two to three hours twice a week during the daytime.  

On VA polysomnography in August 1999, the impression was 
severe obstructive sleep apnea.  The examiner observed that 
the veteran achieved correction of significant sleep 
disordered breathing with the use of nocturnal nasal CPAP.  

A statement, dated in May 2002, was received from Marianne 
Jones, a medical professional.  She pointed out that the 
veteran had many medical problems, among them sleep apnea 
leading him to be constantly fatigued and irritable, as well 
as periods of memory loss because of lack of REM sleep.

In testimony at the June 2002 personal hearing, the veteran 
denied needing to use oxygen because of his sleep apnea, but 
pointed out that he had to set the pressure of the CPAP 
machine to maximum.  He attributed snoring and headaches to 
sleep apnea.  He remarked that lack of sleep from his sleep 
apnea caused him to doze off during the day and to be 
forgetful.  His spouse testified that the veteran fell asleep 
in public, snored loudly, and kicked her in his sleep.  

VA clinical records, dated from 1997 to 2006, indicate that 
the veteran carried the diagnosis of obstructive sleep apnea 
and required a CPAP machine.  An addendum clinical note of 
June 2005 was prepared by clinicians, who had reviewed the 
claims file, including the results of polysomnography 
performed in May 2005.  The assessment was that the veteran 
had severe obstructed sleep apnea and severe desaturation 
when he was off CPAP.  At the same time, desaturation greatly 
improved with adjustments to the pressure level of the CPAP 
machine.  Supplemental oxygen was not required to maintain 
oxygen saturation at above 90 percent.  

According to the VA clinicians, consideration of a 
tracheostomy would be delayed until such time as this was 
clearly decided upon.  A need for a tracheostomy at some 
future time would depend on the veteran's tolerance and 
compliance with the CPAP set-up.  Radiographically, the 
veteran had cor pulmonale, as enlarged pulmonary arteries had 
been detected on chest x-ray examination.

The veteran's sleep apnea is rated on the basis of Diagnostic 
Code 6847.  The Board has taken note of statement from 
Marianne Jones and the testimony from the veteran and his 
spouse about the extensive symptoms of sleep apnea.  It is 
undisputed that the veteran must use a CPAP machine and that 
sleep apnea has produced persistent daytime hypersomnolence.  

However, in order to be entitled to assignment of an 
evaluation higher than 50 percent for sleep apnea, there must 
be objective evidence of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or substantiation 
that the claimant requires a tracheostomy.  The Board 
acknowledges that the veteran has cor pulmonale.  However, 
clinicians specifically determined that he does not currently 
require a tracheostomy or that he now has chronic respiratory 
failure.  Since the veteran must use a CPAP machine to sleep, 
the RO properly assigned a rating of 50 percent.  On balance, 
sleep apnea does not present a disability picture that more 
nearly approximates the criteria required for assignment of 
the next higher rating of 100 percent because the record 
contains no medical evidence of chronic respiratory failure 
or the need for a tracheostomy.

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedular standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no evidentiary showing that the 
veteran's sleep apnea has resulted in marked interference 
with employment (i.e., beyond that contemplated by the 
currently assigned 50 percent evaluation); has necessitated 
frequent periods of hospitalization; or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

For the reasons discussed above, the claim for a rating 
higher than 50 percent for sleep apnea must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating higher than 50 percent for sleep apnea is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


